Exhibit 10.1

 

FORM OF

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the ___ day
of August 2020, by and between Ondas Holdings Inc., a Nevada corporation (the
“Company”), and the undersigned purchaser (the “Buyer”).

 

RECITALS

 

A. Subject to the terms and conditions set forth in this Agreement and pursuant
to Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) promulgated thereunder, the Company desires to issue and
sell to the Buyer, and the Buyer, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

B. In connection with the offering, the Company, together with National
Securities Corporation (the “Agent”), have entered into an escrow agreement, in
the form attached hereto as Exhibit C (the “Escrow Agreement”), with Signature
Bank (the “Escrow Agent”), to hold the Aggregate Purchase Price (as defined
below), to be released at the Closing (as defined below) to the Company, upon
the written consent of the Company and the Agent.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I
RECITALS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Exhibits and
Schedules referred to hereafter, are incorporated into this Agreement by this
reference.

 

ARTICLE II
DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1 “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

  

 

 

2.2 “Assets” means all of the properties and assets of the Company and its
Subsidiaries (as defined below), whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

2.3 “Claims” means any Proceedings, Judgments, Obligations, known threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.

 

2.4 “Common Stock” means the Company’s common stock, $0.0001 par value per
share.

 

2.5 “Contract” means any written contract, agreement, order or commitment of any
nature whatsoever, including, any sales order, purchase order, lease, sublease,
license agreement, services agreement, loan agreement, mortgage, security
agreement, guarantee, management contract, employment agreement, consulting
agreement, partnership agreement, shareholders agreement, buy-sell agreement,
option, warrant, debenture, subscription, call or put.

 

2.6 “Encumbrance” means any lien, security interest, pledge, mortgage, easement,
leasehold, assessment, tax, covenant, restriction, reservation, conditional
sale, prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.

 

2.7 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

2.8 “GAAP” means generally accepted accounting principles, methods and practices
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board, the SEC or of such
other Person as may be approved by a significant segment of the U.S. accounting
profession, in each case as of the date or period at issue, and as applied in
the U.S. to U.S. companies.

 

2.9 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.10 “Judgment” means any final order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.11 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority
applicable to the Company.

 

2.12 “Material Adverse Effect” means with respect to the event, item or question
at issue, that such event, item or question would not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of this Agreement; (ii) a material adverse effect on the
results of operations, Assets, business or condition (financial or otherwise) of
the Company and its Subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s or its Subsidiaries’ ability to perform, on a timely
basis, its or their respective Obligations under this Agreement.

 

  

 

 

2.13 “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.

 

2.14 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.15 “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets, including the
OTCQX, OTCQB and Pink Markets, the NYSE Euronext or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the Common
Stock.

 

2.16 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

2.17 “Purchase Price” means $2.00 per Share.

 

2.18 “SEC” means the United States Securities and Exchange Commission.

 

2.19 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

2.20 “Series A Convertible Preferred Stock” means that series of preferred stock
of the Company to be designated by the Company’s board of directors and filed
with the Secretary of State of the State of Nevada on the Closing Date with such
rights, preferences, privileges, and restrictions as set forth on Exhibit A to
this Agreement.

 

2.21 “Share” or “Shares” means that number of shares of Series A Convertible
Preferred Stock set forth below Buyer’s signature on the signature page to this
Agreement and issuable to the Buyer pursuant to this Agreement.

 

2.22 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.

 

  

 

 

ARTICLE III
INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the Exhibits or Schedules annexed hereto; (iii) references to a “party” mean
a party to this Agreement and include references to such party’s permitted
successors and permitted assigns; (iv) references to a “third party” mean a
Person not a party to this Agreement; (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes,” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation.”

 

ARTICLE IV
PURCHASE AND SALE

 

4.1 Sale and Issuance of Shares. Subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase, and the Company agrees to sell and
issue to the Buyer, the Shares for the aggregate purchase price set forth below
Buyer’s signature on the signature page to this Agreement (the “Aggregate
Purchase Price”).

 

4.2 Closing. The purchase, sale, and issuance of the Shares (the “Closing”)
shall take place at the offices of Akerman LLP, 350 East Las Olas Boulevard,
Fort Lauderdale, Florida 33301, or such other location as the parties shall
mutually agree, no later than the second business day following the satisfaction
or waiver of the conditions provided in Articles VIII and IX of this Agreement
(other than conditions that, by their terms, are intended to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions) (the
“Closing Date”).

 

4.3 Form of Payment; Delivery. At the Closing, Buyer shall deliver to the
Company the Aggregate Purchase Price by the release of the Aggregate Purchase
Price from escrow in accordance with the Escrow Agreement.

 

ARTICLE V
BUYER’S REPRESENTATIONS AND WARRANTIES

 

The Buyer represents and warrants to the Company, that:

 

5.1 Investment Purpose. The Buyer is acquiring the Shares for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act; provided,
however, that by making the representations herein, the Buyer reserves the right
to dispose of the Shares at any time in accordance with or pursuant to an
effective registration statement covering such Shares or an available exemption
under the Securities Act. The Buyer acknowledges that a legend will be placed on
the certificates representing the Shares and the shares of Common Stock issuable
upon conversion of the Shares in the following form:

  

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES” AS
THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SHARES MAY NOT
BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER,
THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE REASONABLE SATISFACTION OF
COUNSEL TO THE ISSUER.

 



  

 

 

5.2 Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D, as promulgated under the
Securities Act and Buyer has completed the Accredited Investor questionnaire
attached as Exhibit B to this Agreement.

 

5.3 Reliance on Exemptions. The Buyer understands that (1) the offering of the
Shares have not and will not be registered under the Securities Act, (2) the
Shares will be “restricted securities” (as that term is defined under Rule
144(a)(3) of the Securities Act and such Shares may not be resold unless they
are registered under the Securities Act or an exemption from registration is
available), (3) the Shares are being offered and sold to the Buyer in reliance
on specific exemptions from the registration requirements of United States
federal and state securities Laws, and (4) the Company is relying in part upon
the truth and accuracy of, and the Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Buyer to acquire the Shares.

 

5.4 Information. The Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and other information the Buyer deemed material to making an informed investment
decision regarding its purchase of the Shares which have been requested by the
Buyer. The Buyer acknowledges that Buyer has reviewed the SEC Documents (as
defined below), which are available on the SEC’s website (www.sec.gov) at no
charge to the Buyer. The Buyer acknowledges that Buyer may retrieve all SEC
Documents from such website and the Buyer’s access to such SEC Documents through
such website shall constitute delivery of the SEC Documents to the Buyer. The
Buyer and Buyer’s advisors, if any, have been afforded the opportunity to ask
questions of the Company and its management. The Buyer understands that Buyer’s
investment in the Shares involves a high degree of risk. The Buyer is
financially sophisticated sufficiently to evaluate the merits and risks of this
investment. The Buyer has sought such accounting, legal, and tax advice as Buyer
has considered necessary to make an informed investment decision with respect to
its acquisition of the Shares. Without limiting the foregoing, the Buyer has
carefully considered the potential risks relating to the Company and a purchase
of the Shares, including those risks described in the SEC Documents, and Buyer
fully understands that the Shares are a speculative investment that involves a
high degree of risk of loss of the Buyer’s entire investment.

 

5.5 No Governmental Review. The Buyer understands that no United States federal
or state Governmental Authority has passed on or made any recommendation or
endorsement of the Shares, or the fairness or suitability of the investment in
the Shares, nor have such Governmental Authorities passed upon or endorsed the
merits of the offering of the Shares.

 

  

 

 

5.6 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and is a valid and
binding agreement of the Buyer, enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar Laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

5.7 General Solicitation. The Buyer is not purchasing the Shares as a result of
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement. The Buyer represents that it has a relationship with the Company
preceding the offering of the Shares.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Schedules”) attached to this Agreement and made a part hereof or the SEC
Documents, the Company and each of its significant subsidiaries (as set forth on
Schedule 6.1 of this Agreement) (“Subsidiaries”) each hereby makes the following
representations and warranties to the Buyer. The Schedules shall be arranged in
sections corresponding to the numbered and lettered sections and subsections
contained in this Article VI and certain other sections of this Agreement, and
the disclosures in any section or subsection of the Schedules shall qualify
other sections and subsections in this Article VI only to the extent it is
readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

 

6.1 Organization. The Company and its Subsidiaries are duly organized, validly
existing as a corporation or other business entity and are in good standing
under the Laws of their respective jurisdictions of organization. The Company
and each of its Subsidiaries are duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the Laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a Material
Adverse Effect or would reasonably be expected to have a Material Adverse
Effect. Schedule 6.1 to this Agreement lists all of the Subsidiaries of the
Company as of the date of this Agreement and each Subsidiary’s respective
jurisdiction of organization.

 

6.2 Subsidiaries. The Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, Encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights. No Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

 

  

 

 

6.3 Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as of June 30,
2020 is set forth in Schedule 6.3 to this Agreement and such authorized capital
stock conforms in all material respects to the description thereof set forth in
the SEC Documents. The description of the securities of the Company in the SEC
Documents is complete and accurate in all material respects. Except as set forth
in the SEC Documents, as of the date referred to therein, the Company does not
have outstanding any options to purchase, or any rights or warrants to subscribe
for, or any securities or Obligations convertible into, or exchangeable for, or
any contracts or commitments to issue or sell, any shares of capital stock or
other securities.

 

6.4 Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general equitable principles.

 

6.5 No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Shares, nor the consummation of any of the transactions
contemplated herein and therein, nor the compliance by the Company with the
terms and provisions hereof and thereof will conflict with, or will result in a
breach of, any of the terms and provisions of, or has constituted or will
constitute a default under, or has resulted in or will result in the creation or
imposition of any lien, charge or Encumbrance upon any property or assets of the
Company pursuant to the terms of any Contract or other agreement to which the
Company may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not reasonably be
expected to have a Material Adverse Effect; nor will such action result (x) in
any violation of the provisions of the organizational or governing documents of
the Company, or (y) in any violation of the provisions of any statute or any
order, rule or regulation applicable to the Company or of any Governmental
Authority having jurisdiction over the Company other than (for the avoidance of
doubt, solely with respect to clause (y)) any violation that would not have a
Material Adverse Effect.

 

6.6 Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all Encumbrances with respect to the issue
thereof, and, assuming the accuracy of the representations and warranties of the
Buyer set forth in Article V above, will be issued in compliance with all
applicable United States federal and state securities Laws. The issuance by the
Company of the shares of Common Stock issuable upon conversion of the Shares is
duly authorized and, upon issuance in accordance with the terms hereof, shall be
duly issued, fully paid and non-assessable, and free from all Encumbrances with
respect to the issue thereof, and, assuming the accuracy of the representations
and warranties of the Buyer set forth in Article V above, will be issued in
compliance with all applicable United States federal and state securities Laws.
Assuming the accuracy of the representations and warranties of the Buyer set
forth in Article V above, the offer and sale by the Company of the Shares is
exempt from: (i) the registration and prospectus delivery requirements of the
Securities Act; and (ii) the registration and/or qualification provisions of all
applicable state and provincial securities and “blue sky” laws. Assuming the
accuracy of the representations and warranties of the Buyer set forth in Article
V above, the issuance by the Company of the shares of Common Stock issuable upon
conversion of the Shares will be exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; and (ii) the
registration and/or qualification provisions of all applicable state and
provincial securities and “blue sky” laws.

 

  

 

 

6.7 No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority is required
for the execution, delivery and performance by the Company of this Agreement,
the issuance and sale by the Company of the Shares, except for such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities Laws or Laws of the Financial
Industry Regulatory Authority Inc. (“FINRA”) or in connection with the sale of
the Shares.

 

6.8 No Preferential Rights. (i) No Person has the right, contractual or
otherwise, to cause the Company to issue or sell to such Person any Common Stock
or shares of any other capital stock or other securities of the Company, (ii) no
Person has any preemptive rights, resale rights, rights of first refusal, rights
of co-sale, or any other rights (whether pursuant to a “poison pill” provision
or otherwise) to purchase any Common Stock or shares of any other capital stock
or other securities of the Company, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company.

 

6.9 Independent Registered Public Accounting Firm. Rosenberg, Rich, Baker,
Berman & Co. (the “Accountant”), who certified the report on the consolidated
financial statements of the Company contained in the Form 10-K, are an
independent registered public accounting firm within the meaning of the
Securities Act and the rules of the Public Company Accounting Oversight Board
(United States). To the Company’s knowledge, the Accountant is not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.

 

6.10 Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the SEC Documents are legal, valid and binding
Obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities Laws or public policy considerations in respect thereof.

 

  

 

 

6.11 No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries are subject; or (iii) in violation of any Law of any
Governmental Authority, except, in the case of each of clauses (ii) and (iii)
above, for any such violation or default that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.12 Compliance with Laws. Each of the Company and its Subsidiaries: (A) is and
at all times has been in material compliance with all statutes, rules, or
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any written or, to the knowledge
of the Company, verbal notice from any other Governmental Authority alleging or
asserting noncompliance with any Applicable Laws or any licenses, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws (“Authorizations”); (C) possesses
all material Authorizations and such Authorizations are valid and in full force
and effect and are not in material violation of any term of any such
Authorizations; (D) has not received written or, to the knowledge of the
Company, verbal notice of any Claim, action, suit, Proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or Proceeding; (E) has not
received written or, to the knowledge of the Company, verbal notice that any
Governmental Authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations and has no knowledge that any such
Governmental Authority is considering such action; (F) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, Claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, Claims, submissions and
supplements or amendments were complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (G) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post-sale warning, “dear healthcare provider” letter, or other
notice or action relating to the alleged lack of safety or efficacy of any
product or any alleged product defect or violation and, to the Company’s
knowledge, no third party has initiated, conducted or intends to initiate any
such notice or action.

 

6.13 No Material Adverse Effect. Subsequent to the SEC Documents, there has not
been (i) any Material Adverse Effect or the occurrence of any development that
the Company reasonably expects will result in a Material Adverse Effect, (ii)
any transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any Obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock or outstanding long-term indebtedness of
the Company or any of its Subsidiaries or (v) any dividend or distribution of
any kind declared, paid or made on the capital stock of the Company or any
Subsidiary, other than in each case above in the ordinary course of business or
as otherwise disclosed in the SEC Documents.

 

  

 

 

6.14 SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two (2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, excluding the Company’s
Registration Statement on Form S-1 (Reg. No. 333-230855) for an abandoned
offering previously filed and withdrawn, effective August 1, 2019, being
hereinafter referred to as the “SEC Documents”). The Company is current with its
filing obligations under the Exchange Act and all SEC Documents have been filed
on a timely basis or the Company has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension. The Company represents and warrants that true and complete copies of
the SEC Documents are available on the SEC’s website (www.sec.gov) at no charge
to Buyers, and Buyers acknowledge that each of them may retrieve all SEC
Documents from such website and each Buyer’s access to such SEC Documents
through such website shall constitute delivery of the SEC Documents to Buyers;
provided, however, that if the Buyer is unable to obtain any of such SEC
Documents from such website at no charge, as result of such website not being
available or any other reason beyond the Buyer’s control, then upon request from
such Buyer, the Company shall deliver to such Buyer true and complete copies of
such SEC Documents. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable Law (except as such statements have been
amended or updated in subsequent filings prior to the date hereof, which
amendments or updates are also part of the SEC Documents). As of their
respective dates, the financial statements of the Company included in the SEC
Documents (“Financial Statements”) complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto (except as such Financial Statements have been
amended or updated in subsequent filings prior to the date hereof, which
amendments or updates are also part of the SEC Documents). All of the Financial
Statements have been prepared in accordance with GAAP, consistently applied,
during the periods involved (except: (i) as may be otherwise indicated in such
Financial Statements or the notes thereto; or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). To the knowledge of the Company and its officers, no other
information provided by or on behalf of the Company to the Buyer which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 

  

 

 

6.15 No Litigation. There are no actions, suits or Proceedings by or before any
Governmental Authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any Governmental Authority, to which the Company or
a Subsidiary is a party or to which any property of the Company or any of its
Subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect and, to the Company’s knowledge, no
such actions, suits, Proceedings, audits or investigations are threatened by any
Governmental Authority or threatened by others; and (i) there are no current or
pending audits, investigations, actions, suits or Proceedings by or before any
Governmental Authority that are required under the Securities Act to be
described in the Disclosure Schedules that are not so described; and (ii) there
are no Contracts or other documents that are required under the Securities Act
to be filed as exhibits to the SEC Documents that are not so filed.

 

6.16 Consents and Permits. The Company and its Subsidiaries have made all
filings, applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
Governmental Authority necessary for the ownership or lease of their respective
properties or to conduct its businesses as described in the SEC Documents
(collectively, “Permits”), except for such Permits the failure of which to
possess, obtain or make the same would not reasonably be expected to have a
Material Adverse Effect; the Company and its Subsidiaries are in compliance with
the terms and conditions of all such Permits, except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect;
all of the Permits are valid and in full force and effect, except where any
invalidity, individually or in the aggregate, would not be reasonably expected
to have a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries has received any written notice relating to the limitation,
revocation, cancellation, suspension, modification or non-renewal of any such
Permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect, or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course. The Company
and each Subsidiary possess such valid and current certificates, authorizations
or permits issued by the appropriate state, federal or foreign regulatory
agencies or bodies necessary to conduct their respective businesses, and neither
the Company nor any Subsidiary has received, or has any reason to believe that
it will receive, any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could reasonably be expected to result in a
Material Adverse Effect.

 

6.17 Regulatory Filings. Neither the Company nor any of its Subsidiaries has
failed to file with the applicable Governmental Authority any required filing,
declaration, listing, registration, report or submission, except for such
failures that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; all such filings, declarations,
listings, registrations, reports or submissions were in compliance with
Applicable Laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect.

 

  

 

 

6.18 Intellectual Property. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as now conducted except to the extent that the failure to own,
possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. (i) There are no rights of third parties to any such Intellectual
Property owned by the Company and its Subsidiaries; (ii) to the Company’s
knowledge, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, Proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such action,
suit, Proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, Proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, Proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains Claims for which an
Interference Proceeding (as defined in 35 U.S.C. § 135) has been commenced
against any patent or patent application described in the SEC Documents as being
owned by or licensed to the Company; and (vii) the Company and its Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of clauses
(i)-(vii) above, for any such infringement by third parties or any such pending
or threatened suit, action, Proceeding or claim as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

6.19 No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report indicating that it (i)
has failed to pay any dividend or sinking fund installment on preferred stock or
(ii) has defaulted on any installment on indebtedness for borrowed money or on
any rental on one or more long-term leases, which defaults, individually or in
the aggregate, would have a Material Adverse Effect. “Annual Report” means the
Annual Report on Form 10-K for the fiscal year of the Company ended December 31,
2019 filed by the Company with the SEC.

 

6.20 Certain Market Activities. Neither the Company nor any of its subsidiaries
has taken, directly or indirectly, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Shares or of any “reference security” (as defined in Rule 100
of Regulation M under the Exchange Act (“Regulation M”)) with respect to the
Shares, whether to facilitate the sale or resale of the Shares or otherwise, and
has taken no action which would directly or indirectly violate Regulation M.

 

  

 

 

6.21 Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).

 

6.22 Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to so file or pay would not have a Material Adverse Effect. No tax
deficiency has been determined adversely to the Company or any of its
Subsidiaries which has had, or would have, individually or in the aggregate, a
Material Adverse Effect. The Company has no knowledge of any federal, state,
provincial or other governmental tax deficiency, penalty or assessment which has
been or might be asserted or threatened against it which would have a Material
Adverse Effect.

 

6.23 Title to Real and Personal Property. The Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property described in the SEC
Documents as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
Encumbrances and Claims, except those matters that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries or (ii) would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect. Any real or
personal property described in the SEC Documents as being leased by the Company
and any of its Subsidiaries is held by them under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or any of its
Subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect. Each of the properties of the
Company and its Subsidiaries complies with all applicable Laws (including
building and zoning Laws and Laws relating to access to such properties), except
if and to the extent disclosed in the SEC Documents or except for such failures
to comply that would not, individually or in the aggregate, reasonably be
expected to interfere in any material respect with the use made and proposed to
be made of such property by the Company and its Subsidiaries or otherwise have a
Material Adverse Effect. None of the Company or its Subsidiaries has received
from any Governmental Authorities any notice of any condemnation of, or zoning
change affecting, the properties of the Company and its Subsidiaries, and the
Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

 

  

 

 

6.24 Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable federal, state, provincial, local and foreign Laws
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as described in the
SEC Documents; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

6.25 Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties). No facts or circumstances have come
to the Company’s attention that could result in costs or liabilities that could
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

6.26 Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting (other than as set forth in the
SEC Documents). Since the date of the latest audited financial statements of the
Company included in the SEC Documents, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the SEC Documents). The Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15 and 15d-15) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company and
each of its Subsidiaries is made known to the certifying officers by others
within those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of a date
within 90 days prior to the filing date of the Form 10-K (such date, the
“Evaluation Date”). Except as disclosed in the Form 10-K, the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective. Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Securities Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.

 

  

 

 

6.27 Sarbanes-Oxley. There is and has been no failure on the part of the
Company, any Subsidiary of the Company or any of the Company’s or its
Subsidiaries’ respective directors or officers, in their capacities as such, to
comply in all material respects with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the SEC. Each of the principal
executive officer and the principal financial officer of each of the Company’s
Subsidiaries (or each former principal executive officer of such Subsidiaries
and each former principal financial officer of such Subsidiary as applicable)
has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the SEC. For
purposes of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

 

6.28 Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect.

 

6.29 Investment Company Act. Neither the Company nor any of the Subsidiaries is,
or will be, either after receipt of payment for the Shares or after the
application of the proceeds therefrom as described under “Use of Proceeds” in
this Agreement, required to register as an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940.

 

6.30 Operations. The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, the money laundering Laws of all jurisdictions to which
the Company or its Subsidiaries are subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”); and no action, suit or Proceeding by or before any
Governmental Authority involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

6.31 Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its Affiliates and any unconsolidated entity, including
any structural finance, special purpose or limited purpose entity (each, an
“Off-Balance Sheet Transaction”) that would reasonably be expected to affect
materially the Company’s liquidity or the availability of or requirements for
its capital resources, including those Off-Balance Sheet Transactions described
in the SEC’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos. 33-8056; 34-45321; FR-61),
required to be described in the SEC Documents which have not been described as
required.

 

  

 

 

6.32 ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), that is maintained, administered or contributed
to by the Company or any of its Affiliates for employees or former employees of
the Company and any of its Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including ERISA and the Internal Revenue Code of
1986 (the “Code”); no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred which would result in a
material liability to the Company with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

6.33 Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the SEC Documents (i) was
so included by the Company in good faith and with reasonable basis after due
consideration by the Company of the underlying assumptions, estimates and other
applicable facts and circumstances and (ii) is accompanied by meaningful
cautionary statements identifying those factors that could cause actual results
to differ materially from those in such forward-looking statement. No such
statement was made with the knowledge of an executive officer or director of the
Company that such statement was false or misleading.

 

6.34 Rules. Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in this
Agreement will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

6.35 Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for the conduct of their
properties and as is customary for companies engaged in similar businesses in
similar industries.

 

  

 

 

6.36 No Improper Practices. (i) Neither the Company nor the Subsidiaries, nor
any director, officer, or employee of the Company or any Subsidiary or, to the
Company’s knowledge, any agent, Affiliate or other person acting on behalf of
the Company or any Subsidiary has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of applicable Law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any applicable Law or of the character
required to be disclosed in the SEC Documents; (ii) no relationship, direct or
indirect, exists between or among the Company or any Subsidiary or, to the
Company’s knowledge, any Affiliate of any of them, on the one hand, and the
directors, officers and stockholders of the Company or any Subsidiary, on the
other hand, that is required by the Securities Act to be described in the SEC
Documents that is not so described; (iii) no relationship, direct or indirect,
exists between or among the Company or any Subsidiary or any Affiliate of them,
on the one hand, and the directors, officers, or stockholders of the Company or
any Subsidiary, on the other hand, that is required by the rules of FINRA to be
described in the SEC Documents that is not so described; (iv) except as
described in the SEC Documents, there are no material outstanding loans or
advances or material guarantees of indebtedness by the Company or any Subsidiary
to or for the benefit of any of their respective officers or directors or any of
the members of the families of any of them; and (v) the Company has not offered,
or caused any placement agent to offer, Common Stock to any person with the
intent to influence unlawfully (A) a customer or supplier of the Company or any
Subsidiary to alter the customer’s or supplier’s level or type of business with
the Company or any Subsidiary or (B) a trade journalist or publication to write
or publish favorable information about the Company or any Subsidiary or any of
their respective products or services, and, (vi) neither the Company nor any
Subsidiary nor any director, officer, employee, or, to the Company’s knowledge,
agent, Affiliate or other person acting on behalf of the Company, or any
Subsidiary has (A) violated or is in violation of any applicable provision of
the U.S. Foreign Corrupt Practices Act of 1977, or any other applicable
anti-bribery or anti-corruption Law (collectively, “Anti-Corruption Laws”), (B)
promised, offered, provided, attempted to provide or authorized the provision of
anything of value, directly or indirectly, to any person for the purpose of
obtaining or retaining business, influencing any act or decision of the
recipient or securing any improper advantage, or (C) made any payment of funds
of the Company or any Subsidiary or received or retained any funds in violation
of any Anti-Corruption Laws.

 

6.37 Sanctions.

 

(a) The Company represents that, neither the Company nor any of its Subsidiaries
(collectively, the “Entity”) or any director, officer, employee, agent,
Affiliate or representative of the Entity, is a government, individual, or
entity (in this paragraph, “Person”) that is, or is owned or controlled by a
Person that is:

 

(i) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authorities, including designation on OFAC’s Specially Designated
Nationals and Blocked Persons List or OFAC’s Foreign Sanctions Evaders List (as
amended, collectively, “Sanctions”), nor

 

(ii) located, organized or resident in a country or territory that is the
subject of Sanctions that broadly prohibit dealings with that country or
territory (including Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region
of the Ukraine) (each a “Sanctioned Country”).

 



  

 

 

(b) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

  

(i) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions or is a Sanctioned Country; or

 

(ii) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(c) The Entity represents and covenants that, except as detailed in the SEC
Documents, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaging in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions or is or was a Sanctioned
Country.

 

6.38 Related-Party Transactions. Except as set forth on Schedule 6.38, there are
no business relationships or related-party transactions involving the Company or
any of its subsidiaries or any other person required to be described in the SEC
Documents that have not been described as required.

 

6.39 FINRA Matters. All of the information provided to the Agent by the Company,
and, to the knowledge of the Company, its counsel, its officers and directors
and the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with the offering of the Shares is true,
complete, correct and compliant with FINRA’s rules and any letters, filings or
other supplemental information provided to FINRA pursuant to FINRA Rules is
true, complete and correct.

 

6.40 Dividend Restrictions. No subsidiary of the Company is prohibited or
restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such subsidiary’s equity
securities or from repaying to the Company or any other subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such subsidiary from the Company or from transferring any property
or assets to the Company or to any other subsidiary.

 

6.41 2018 Merger. The Company was party to a merger by and among the Company
(formerly known as Zev Ventures Incorporated), Ondas Networks Inc. (the “OpCo”)
and Zev Merger Sub, Inc. pursuant to an Agreement and Plan of Merger and
Reorganization dated September 18, 2018 (the “Merger Agreement”) and is, as a
result of the transactions contemplated by the Merger Agreement, the sole owner
of OpCo. The Merger Agreement is publicly available as Exhibit 2.1 to the
Company’s Form 8-K dated September 28, 2018. The Merger Agreement is a valid and
legally binding obligation of the Company and each other party thereto,
enforceable against it and such other parties in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. There has been no
material breach of any of the terms and conditions of the Merger Agreement by
the Company or any of the other parties thereto as of the Effective Date.

 

  

 

 

6.42 Acknowledgment Regarding Buyers’ Purchase of the Units. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by the Buyer or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Buyer’s purchase of the Shares. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

6.43 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12 of the Exchange Act, and the Company has taken
no action designed to, or which to the best of its knowledge is likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration.

 

6.44 Bad Actor. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii—iv) or
(d)(3), is applicable. As used in this Section 6.44, the term “Company Covered
Person” means, with respect to the Company as an “issuer” for purposes of Rule
506 promulgated under the Securities Act, any Person listed in the first
paragraph of Rule 506(d)(1).

 

6.45 Brokers. Neither the Company nor any of the Subsidiaries has incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except with respect to or
pursuant to this Agreement and as set forth on Schedule 6.45 to this Agreement.

 

6.46 SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two (2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, excluding the Company’s
Registration Statement on Form S-1 (Reg. No. 333-230855) for an abandoned
offering previously filed and withdrawn, effective August 1, 2019, being
hereinafter referred to as the “SEC Documents”).

 

  

 

 

ARTICLE VII
COVENANTS

 

7.1 Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Articles VIII and IX of
this Agreement.

 

7.2 Form D. If required by applicable Law, the Company agrees to file a Form D
with respect to the Shares as required under Regulation D of the Securities Act.
The Company shall, on or before the Closing Date, take such action as the
Company shall reasonably determine is necessary to qualify the Shares for sale
to the Buyer at Closing pursuant to this Agreement under applicable securities
or “Blue Sky” Laws of the states of the United States.

 

7.3 Affirmative Covenants.

 

(a) Reporting Status; Listing. Until the earlier of three (3) years from the
date hereof or when the shares of Common Stock underlying the Shares are no
longer registered in the names of the Buyer on the books and records of the
Company, the Company shall: (i) file in a timely manner all reports required to
be filed under the Securities Act, the Exchange Act or any securities Laws and
regulations thereof applicable to the Company of any state of the United States,
or by the rules and regulations of the Principal Trading Market, and, if not
otherwise publicly available, to provide a copy thereof to a Buyer upon request;
(ii) not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination unless in connection with a Sale Event
(as defined below); (iii) if required by the rules and regulations of the
Principal Trading Market, promptly secure the listing of any of the shares of
Common Stock underlying the Shares upon the Principal Trading Market (subject to
official notice of issuance) and, take all reasonable action under its control
to maintain the continued listing, quotation and trading of its Common Stock on
the Principal Trading Market, and the Company shall comply in all respects with
the Company’s reporting, filing and other Obligations under the bylaws or rules
of the Principal Trading Market, FINRA, and such other Governmental Authorities,
as applicable.

 

(b) Rule 144. With a view to making available to each Buyer the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Buyers to sell any of the shares of Common
Stock underlying the Shares to the public without registration, the Company
represents and warrants that: (i) the Company is, and has been for a period of
at least ninety (90) days immediately preceding the date hereof, subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act; (ii) the
Company has filed all required reports under Section 13 or 15(d) of the Exchange
Act, as applicable, during the twelve (12) months preceding the Closing Date (or
for such shorter period that the Company was required to file such reports);
(iii) the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Company has, at any time, been an issuer defined as a
Shell Company, the Company has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date). For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description set forth under Rule 144(i)(1)(i). In
addition, until the earliest of (x) three (3) years from the date hereof, (y)
when the Shares or the Shares of Common Stock underlying the Shares no longer
bear a restrictive legend, the Company shall, at its sole expense, and (z) the
sale of all or substantially all the assets of the Company; any merger,
consolidation or acquisition involving the Company with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of the Company in one or more related
transactions (such transactions described in this clause (z), a “Sale Event”),

 

  

 

 

(i) make, keep and ensure that adequate current public information with respect
to the Company, as required in accordance with Rule 144, is publicly available.

 

(ii) furnish to each Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (B) such other
information as may be reasonably requested by each Buyer to permit each Buyer to
sell any of the shares of Common Stock underlying the Shares pursuant to Rule
144 without limitation or restriction; and

 

(iii) promptly at the request of each Buyer, upon the Buyer’s providing
customary supporting documentation, give the Company’s transfer agent
instructions to the effect that, upon the transfer agent’s receipt from the
Buyer of a certificate (a “Rule 144 Certificate”) certifying that such Buyer’s
holding period (as determined in accordance with the provisions of Rule 144) for
any portion of the share of Common Stock underlying the Shares which such Buyer
proposes to sell (the “Shares Being Sold”) is not less than six (6) months and
such sale otherwise complies with the requirements of Rule 144, and receipt by
the transfer agent of the “Rule 144 Opinion” (as hereinafter defined) from the
Company or its counsel (or from such Buyer and its counsel as permitted below),
the transfer agent is to effect the transfer of the Shares Being Sold and issue
to such Buyer or transferee(s) thereof one or more stock certificates
representing the transferred Shares Being Sold without any restrictive legend
and without recording any restrictions on the transferability of such Shares
Being Sold on the transfer agent’s books and records or, at the Buyer’s option,
the Shares Being Sold shall be transmitted by the transfer agent to the Buyer by
crediting the account of the Buyer’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
if the transfer agent is then a participant in such system. In this regard, upon
each Buyer’s request, the Company shall have an affirmative obligation at its
expense to cause its counsel to promptly issue to the transfer agent a legal
opinion providing that, based on the Rule 144 Certificate, the Shares Being Sold
were or may be sold, as applicable, pursuant to the provisions of Rule 144, even
in the absence of an effective registration statement (the “Rule 144 Opinion”).
If the transfer agent requires any additional documentation in connection with
any proposed transfer by the Buyer of any Shares Being Sold, the Company shall
promptly deliver or cause to be delivered to the transfer agent or to any other
Person, all such additional documentation as may be necessary to effectuate the
transfer of the Shares Being Sold and the issuance of an unlegended certificate
to any transferee thereof, all at the Company’s expense.

 

7.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares for product and market development, working capital, and general
corporate purposes and the payment of the fees and expenses of this offering.

 

  

 

 

7.5 Fees and Expenses. The Company agrees to pay to each Buyer (or any designee
or agent of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all costs, fees, charges and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Buyer, and
of any experts and agents, which the Buyer may incur or which may otherwise be
due and payable in connection with: (i) any documentary stamp taxes, intangibles
taxes, recording fees, filing fees, or other similar taxes, fees or charges
imposed by or due to any Governmental Authority in connection with this
Agreement; (ii) the exercise or enforcement of any of the rights of the Buyer
under this Agreement; or (iii) the failure by the Company to perform or observe
any of the provisions of this Agreement. The provisions of this Subsection shall
survive the termination of this Agreement.

 

7.6 Public Disclosure of Buyers. The Company shall not publicly disclose the
name of the Buyer, or include the name of the Buyer in any filing with the SEC
or any regulatory agency or Principal Trading Market, without the prior written
consent of such Buyer except: (a) as required by federal securities law or
(b) to the extent such disclosure is required by Law or Principal Trading Market
regulations, in which case the Company shall provide Buyers with prior written
notice of such disclosure permitted under this clause (b).

 

ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Shares to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion:

 

8.1 The Buyer shall have executed this Agreement, and delivered it to the
Company.

 

8.2 The Buyer shall have executed the Accredited Investor questionnaire attached
as Exhibit B to this Agreement.

 

8.3 The Buyer shall have paid the Aggregate Purchase Price to the Company, which
payment may be made by the release of the Aggregate Purchase Price from escrow
in accordance with the Escrow Agreement.

 

8.4 The Buyer’s representations and warranties shall be true and correct in all
material respects as of the date when made and as of the applicable Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the applicable Closing Date.

 

8.5 The Company shall have obtained all governmental, regulatory or third party
consents and approvals necessary for the sale of the Shares.

 

  

 

 

8.6 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

8.7 Since the date of execution of this Agreement, no event or series of events
shall have occurred that resulted, or could reasonably be expected to result, in
a Material Adverse Effect.

 

8.8 Trading in the Common Stock shall not have been suspended by the SEC or any
Principal Trading Market (except for any suspensions of trading of not more than
one trading day solely to permit dissemination of material information regarding
the Company) at any time since the date of execution of this Agreement.

 

ARTICLE IX
CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to any other conditions precedent elsewhere in
this Agreement), provided that these conditions are for the Buyer’s sole benefit
and may be waived by the Buyer at any time in its sole discretion:

 

9.1 The Company shall have executed and delivered this Agreement and delivered
the same to the Buyer.

 

9.2 The Company shall have designated the Series A Convertible Preferred Stock
substantially as set forth on Exhibit A to this Agreement.

 

9.3 The representations and warranties of the Company and each of the
Subsidiaries shall be true and correct in all material respects (except to the
extent that any of such representations and warranties are already qualified as
to materiality in Article VI above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company and each of the Subsidiaries shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company and the Subsidiaries at or prior to the Closing
Date.

 

9.4 No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE X
TERMINATION

 

10.1 Termination. This Agreement may be terminated prior to Closing by written
agreement of the Buyer and the Company, as shall terminate without further
action by either party if Closing does not occur before August 31, 2020.

 

  

 

 

10.2 Consequences of Termination. No termination of this Agreement shall release
any party from any liability for breach by such party of the terms and
provisions of this Agreement.

 

ARTICLE XI
MISCELLANEOUS

 

11.1 Notices. All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company: Ondas Holdings Inc.   165 Gibraltar Court   Sunnyvale, CA
94089   Attention: Chief Executive Officer     With a copy to: Akerman LLP   350
East Las Olas Boulevard, Suite 1600   Fort Lauderdale, FL 33301   Attention:
Christina C. Russo; Michael Francis     If to the Buyer: To the Buyer based on
the information set forth in on the signature page to this Agreement attached
hereto

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day. Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day. Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

11.2 Entire Agreement. This Agreement, including the Schedules attached hereto
and the documents delivered pursuant hereto, set forth all the promises,
covenants, agreements, conditions and understandings between the parties hereto
with respect to the subject matter hereof and thereof, and supersede all prior
and contemporaneous agreements, understandings, inducements or conditions,
expressed or implied, oral or written, except as contained herein; provided,
however, except as explicitly stated herein, nothing contained in this Agreement
shall (or shall be deemed to) (i) have any effect on any agreements the Buyer
has entered into with, or any instruments the Buyer has received from, the
Company prior to the date hereof with respect to any prior investment made by
the Buyer in the Company or (ii) waive, alter, modify or amend in any respect
any Obligations of the Company, or any rights of or benefits to the Buyer or any
other Person, in any agreement entered into prior to the date hereof between or
among the Company and the Buyer, or any instruments the Buyer received from the
Company prior to the date hereof, and all such agreements and instruments shall
continue in full force and effect.

 

  

 

 

11.3 Successors and Assigns. This Agreement, and any and all rights, duties and
Obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Company without the prior written consent of the Buyer.
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

11.4 Binding Effect. This Agreement shall be binding upon the parties hereto,
their respective successors and permitted assigns.

 

11.5 Amendment. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer.

 

11.6 Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

11.7 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. A digital reproduction, portable document format (“.pdf”) or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by electronic signature (including signature via
DocuSign or similar services), electronic mail or any similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes.

 

11.8 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

  

 

 

11.9 Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the internal laws of the
State of Nevada, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Nevada or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Nevada. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting Clark County, Nevada, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or Proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or Proceeding is brought in an inconvenient forum or that the
venue of such suit, action or Proceeding is improper. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Agreement. Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Buyer, to
realize on any collateral or any other security for such obligations, or to
enforce a Judgment or other court ruling in favor of the Buyer. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

11.10 Further Assurances. The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.

 

11.11 Survival. The representations and warranties contained herein shall
survive the Closing.

 

11.12 Joint Preparation. The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.

 

11.13 Severability. If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.

 

11.14 No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

11.15 WAIVER OF JURY TRIAL. THE BUYER AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE
OF DEALING IN WHICH THE BUYER AND THE COMPANY ARE ADVERSE PARTIES. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYER TO PURCHASE THE SHARES.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

  “COMPANY”       ONDAS HOLDINGS INC.,   a Nevada corporation         By:
                               Eric Brock,     Chief Executive Officer

 

“BUYER”

 

Signature:                                          

 

Name:                                                 

 

ADDRESS (Primary Residence):

                                                           

                                                           

                                                           

 

Phone:                                              

Email:                                                

SSN:                                                 

 

Aggregate Purchase Price for Buyer’s Shares: $________

 

Aggregate Number of Shares: _________

 

Signature Page to Securities Purchase Agreement

 

  

 

 

Exhibit A

 

Rights, Preferences, Privileges, Restrictions of Series A Convertible Preferred
Stock

 

(1) Dividend Provisions: The Series A Convertible Preferred Stock, (x) accrues a
non-cumulative as, when, and if declared dividend at a rate of five percent (5%)
per annum to be paid in kind upon conversion of the Series A Convertible
Preferred Stock and (y) participates in any dividend paid on the Common Stock on
an as-if-converted basis. The participation rights in clause (y) do not apply to
repurchases of stock from service providers at or below cost upon termination of
employment or engagement; to acquisitions of Common Stock by the Company
pursuant to its exercise of a right of first refusal to repurchase shares; to
distributions in connection with a Liquidation Event (as defined below); or to
repurchases approved by the Company’s Board of Directors.

 

(2) Liquidation Preference: In the event of any liquidation, dissolution or
winding up of the Company (a “Liquidation Event”), the Series A Convertible
Preferred Stock will be entitled, in preference to the Common Stock, to an
amount equal to the Purchase Price per share plus all declared but unpaid
dividends. To the extent that the assets of the Company are insufficient to pay
the holders of the Series A Convertible Preferred Stock in full, the proceeds of
any Liquidation Event shall be distributed ratably among the holders of the
Series A Convertible Preferred Stock on a pro rata basis.

 

A merger, sale of substantially all assets, reorganization or other transaction
to which the Company is a party in which control of the Company is transferred
will be treated as a “Liquidation Event,” provided that in connection therewith,
the Series A Convertible Preferred Stock will be entitled to the greater of the
amount of liquidation proceeds described in the preceding paragraph or the
proceeds that would be payable with respect to the shares of Common Stock into
which the Series A Convertible Preferred Stock is then convertible.

 

No transaction or series of transactions principally for bona fide equity
financing purposes in which cash is received by the Company or any successor or
indebtedness of the Company is cancelled or converted or any combination thereof
shall be considered a Liquidation Event.

 

(3) Conversion: The Series A Convertible Preferred Stock will be convertible at
a holder’s election any time beginning six months from the date of closing of a
definitive agreement regarding the Offering into shares of Common Stock of the
Company at an initial conversion price equal to the Purchase Price so that,
initially, each share of Series A Convertible Preferred Stock shall be
convertible into one (1) share of Common Stock. The conversion price will be
subject to adjustment as provided in paragraphs (5) and (6) below.

 

(4) Mandatory Conversion: The Series A Convertible Preferred Stock will be
automatically converted into Common Stock, at the then applicable conversion
price, in the event of an equity offering of shares of Common Stock resulting in
the Company uplisting to any of the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, the NYSE Euronext, or the New York
Stock Exchange, (provided that if the per share offering price in such offering
is less than the then applicable conversion price for the Series A Convertible
Preferred Stock, the Series A Convertible Preferred Stock will automatically
convert based on the offering price in such offering).

 



Exhibit A - 1

 

 

(5) Anti-dilution Provisions: In the event of any stock split, stock dividend,
or stock combination, the number of shares deliverable and the conversion price
of the Series A Convertible Preferred Stock will be appropriately adjusted.

 

(6) Additional Anti-dilution Provisions: In the event a Mandatory Conversion is
triggered, if the offering price on the date such Mandatory Conversion is
triggered is less than a 25% premium to the Purchase Price, the Company will
issue additional shares of Common Stock for each outstanding Share of Series A
Convertible Preferred Stock to ensure the effective conversion price equals a
25% discount to the Purchase Price.

 

(7) Voting Rights: Consent of the holders of at least a majority of the then
outstanding Series A Convertible Preferred Stock will be required for (i) the
creation of, or increase in the authorized amount of, any new class or series of
stock or any other securities convertible into equity securities of the Company
ranking on a parity with or senior to the Series A Convertible Preferred Stock,
(ii) any redemption, repurchase, payment or declaration of dividends or other
distributions with respect to Common Stock or the Series A Convertible Preferred
Stock (subject to the exceptions in the second sentence under “Dividend
Provisions” above); or (iii) any Liquidation Event (or transaction that is
treated as a Liquidation Event as described above) pursuant to which the holders
of the Series A Convertible Preferred Stock are not entitled to receive cash or
securities traded on a national securities exchange in the United States in an
amount not less than the applicable original issue price plus declared and
unpaid dividends. Consent of the holders of at least a majority of the then
outstanding Series A Convertible Preferred Stock will also be required for (x)
any increase or decrease in the authorized number of shares of Series A
Convertible Preferred Stock or (y) any change to the powers, preferences or
special rights of the Series A Convertible Preferred Stock so as to affect them
adversely. Other than as expressly set forth above, the Series A Convertible
Preferred Stock has no voting rights.

 

(8) Resale Restrictions: For a period of one year from the date of a definitive
agreement with respect to the Offering, if the Company undertakes an
underwritten public equity offering, the holders of Series A Convertible
Preferred Stock will enter into a lock-up agreement with respect to the sale of
the Series A Convertible Preferred Stock and the Common Stock underlying such
Series A Convertible Preferred Stock as may be reasonably requested by the
Company or the Company’s underwriter for such public offering. 

 



Exhibit A - 2

 

 

Exhibit B

 

ACCREDITED INVESTOR STATUS

 

IN CONNECTION WITH A PROPOSED ISSUANCE OF SERIES A CONVERTIBLE PREFERRED STOCK
(THE “SHARES”) , PLEASE INDICATE IF YOU QUALIFY AS AN “ACCREDITED INVESTOR”
UNDER ONE OR MORE OF THE FOLLOWING (please check all that apply):

 

☐ Any individual whose net worth, or joint net worth with that person’s spouse,
at the time of his or her purchase of the Shares, exceeds US$1,000,000. For
purposes of calculating net worth under this section, (i) the person’s primary
residence shall not be included as an asset; (ii) indebtedness that is secured
by the person’s primary residence, up to the estimated fair market value of the
primary residence at the time of the sale of the Shares, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and (iii)
indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
the Shares shall be included as a liability.     ☐ Any individual who had an
individual income in excess of US$200,000 in each of the two most recent years
or joint income with that person’s spouse in excess of US$300,000 in each of
those years and reasonably expects to reach the same income level in the current
year.     ☐ Any director, executive officer or general partner of Buyer, or a
director, executive officer or general partner of a general partner of Buyer.
For purposes of this section, “executive officer” means the president; any vice
president in charge of a principal business unit, division or function, such as
sales, administration or finance; or any other person or persons who perform(s)
similar policymaking functions for Buyer.     ☐ Any organization described in
section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership not formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000.     ☐ Any
trust, with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the Securities Act of 1933, as
amended.     ☐ Any bank, as defined in Section 3(a)(2) of the Securities Act of
1933, or a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act of 1933, whether acting in its
individual or fiduciary capacity     ☐ Any broker or dealer registered pursuant
to Section 15 of the Securities Exchange Act of 1934, as amended.

 



Exhibit B - 1

 

 

☐ Any insurance company as defined in Section 2(a)(13) of the Securities Act of
1933.     ☐ Any investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of such
Act.     ☐ Any Small Business Investment Company licensed by the U. S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.     ☐ Any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000.     ☐ Any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), and
either the decision to acquire the Shares has been made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company or registered investment advisor, or the employee
benefit plan has total assets in excess of $5,000,000, or if a self-directed
plan, investment decisions are made solely by persons who are accredited
investors.     ☐ Any private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.     ☐ Any entity in which all
of the equity owners are Accredited Investors, as described above. Type of
entity:

 

1.     2.   3.     4.  

 

By signing below, the Buyer confirms that the information in this Investor
Questionnaire is true, correct and complete.

  

                            Name of Buyer         By:                           
Signature         Title:     (if any)         Date: ______________, 2020

 



Exhibit B - 2

 

   

Exhibit C

 

ESCROW DEPOSIT AGREEMENT

 

This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of by and among ONDAS
HOLDINGS INC, a Nevada Corporation (the “Company”), having an address at 165
Gibraltar Court, Sunnyvale, CA 94089, NATIONAL SECURITIES CORPORATION (the
“Sales Agent”), having an address at 200 Vesey Street, 25th Floor, New York NY
10281, and SIGNATURE BANK (the “Escrow Agent”), a New York State chartered bank,
having an office at 261 Madison Avenue, New York, NY 10016. All capitalized
terms not herein defined shall have the meaning ascribed to them in that certain
Securities Purchase Agreement attached as Schedule I to this Agreement,
including all attachments, schedules and exhibits thereto (the “Purchase
Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Purchase Agreement the Company desires to
sell (the “Offering”) a maximum of $5,000,000 (the “Maximum Amount”) of its
shares of Series A Convertible Preferred Stock (the “Shares”). Each Share is
being sold at a price of $2.00 per Share; and

 

WHEREAS, the Offering shall terminate on August 31, 2020 (the “Termination
Date”), and all escrowed funds shall be returned to the subscribers in the
Offering; and

 

WHEREAS, the Company and Sales Agent desire to establish an escrow account with
the Escrow Agent into which the Company and Sales Agent shall instruct
subscribers introduced to the Company by Sales Agent (the “Subscribers”) to
deposit checks and other instruments for the payment of money made payable to
the order of “Signature Bank as Escrow Agent for Ondas Holdings Inc.,” and
Escrow Agent is willing to accept said checks and other instruments for the
payment of money in accordance with the terms hereinafter set forth; and

 

WHEREAS, the Company, as issuer, and Sales Agent, as an introducing
broker-dealer, represent and warrant to the Escrow Agent that they will comply
with all of their respective obligations under applicable state and federal
securities laws and regulations with respect to the sale of Shares pursuant to
the Offering; and

 

WHEREAS, the Company and Sales Agent represent and warrant to the Escrow Agent
that they have not stated to any individual or entity that the Escrow Agent’s
duties will include anything other than those duties stated in this Agreement;
and

 

WHEREAS, the Company and Sales Agent represent and warrant to the Escrow Agent
that a copy of each document that has been delivered to Subscribers and third
parties that include Escrow Agent’s name and duties is attached hereto as
Schedule I.

 



Exhibit C - 1

 

 

NOW, THEREFORE, IT IS AGREED as follows:

 

1. Delivery of Escrow Funds.

 

(a) The Sales Agent and the Company shall instruct Subscribers to deliver to
Escrow Agent checks made payable to the order of “Signature Bank, as Escrow
Agent for Ondas Holdings Inc.,” or wire transfer to Signature Bank, 261 Madison
Avenue, New York, NY 10016, ABA No. for credit to Signature Bank, as Escrow
Agent for Ondas Holdings Inc., Account No. , in each case, with the name and
address of the individual or entity making payment. In the event any
Subscriber’s address is not provided to Escrow Agent by the Subscriber, then the
Company agrees to promptly provide Escrow Agent with such information in
writing. The checks or wire transfers shall be deposited into a
non-interest-bearing account at Signature Bank entitled “Ondas Holdings Inc.,
Signature Bank, as Escrow Agent” (the “Escrow Account”).

 

(b) The collected funds deposited into the Escrow Account are referred to as the
“Escrow Funds.”

 

(c) The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account. If,
for any reason, any check deposited into the Escrow Account shall be returned
unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall be to return
the check to the Subscriber and advise the Company and Sales Agent promptly
thereof.

 

2. Release of Escrow Funds. The Escrow Funds shall be paid by the Escrow Agent
in accordance with the following:

 

(a) In the event that the Company and Sales Agent advise the Escrow Agent in
writing that the Offering has been terminated (the “Termination Notice”), the
Escrow Agent shall promptly return the funds paid by each Subscriber to said
Subscriber without interest or offset.

 

(b) Provided that the Escrow Agent does not receive the Termination Notice in
accordance with Section 2(a) and any amount has been deposited into the Escrow
Account on or prior to the later of the Termination Date or the date stated in
the Extension Notice, if any, received by the Escrow Agent in accordance with
Section 2(b) above, the Escrow Agent shall, upon receipt of written
instructions, in the form of Exhibit B, attached hereto and made a part hereof,
or in a form and substance satisfactory to the Escrow Agent, received from the
Company and Sales Agent, pay the Escrow Funds in accordance with such written
instructions, which instructions shall be limited to the payment of the Sales
Agent’s fee and other offering expenses and the payment of the balance to the
Company (each, a “Closing”). Such payment or payments shall be made by wire
transfer within one (1) Business Day of receipt of such written instructions,
which must be received by the Escrow Agent no later than 3:00 PM Eastern Time on
a Business Day for the Escrow Agent to process such instructions that Business
Day. The Company and the Sales Agent further agree that there shall be a limit
of three (3) Closings under this Agreement with each Closing limited to four (4)
wires. Any additional wires or Closing may be subject to additional fees.

 



Exhibit C - 2

 

 

(c) If by 3:00 P.M. Eastern time on the later of the Termination Date or the
date stated in the Extension Notice, if any, that the Escrow Agent has received
in accordance with Section 2(b) above, the Escrow Agent has not received written
instructions from the Company and Sales Agent regarding the disbursement of the
Escrow Funds, then the Escrow Agent shall promptly return the Escrow Funds to
the Subscribers without interest or offset and close the Escrow Account
immediately thereafter. The Escrow Funds returned to each Subscriber shall be
free and clear of any and all claims of the Escrow Agent.

 

(d) The Escrow Agent shall not be required to pay any uncollected funds or any
funds that are not available for withdrawal. Should any party to this Agreement
be a non-U.S. entity, the Escrow Agent may require up to an additional five (5)
Business Days to open the Escrow Account.

 

(e) If the Termination Date or any date that is a deadline under this Agreement
for giving the Escrow Agent notice or instructions or for the Escrow Agent to
take action is not a Business Day, then such date shall be the Business Day that
immediately precedes that date. A “Business Day” is any day other than a
Saturday, Sunday or a Bank holiday.

 

3. Acceptance by Escrow Agent. The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:

 

(a) Upon execution of this Agreement, the Company shall execute and deliver to
Escrow Agent Exhibit C hereto and the Sales Agent shall execute and deliver to
Escrow Agent Exhibit C-1 hereto (together with Exhibit C, each a “Certificate”),
for the purpose of (i) establishing the identity of each respective authorized
representative(s) of the Company and the Sales Agent entitled to singly initiate
and/or confirm disbursement instructions to Escrow Agent on behalf of each such
party and (ii) providing standing wire instructions for each of the Company and
Sales Agent to be used for disbursements to said party. The Escrow Agent may act
in reliance upon any signature on each Certificate believed by it to be genuine,
and may assume that any person who has been designated by Sales Agent or the
Company to give any written instructions, notice or receipt, or make any
statements in connection with the provisions hereof has been duly authorized to
do so. The Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions, including but not limited to, those
contained on each Certificate. The Company and the Sales Agent may update their
respective Certificate by executing and delivering to the Escrow Agent an
updated Certificate substantially in the form attached hereto as Exhibit C
and/or Exhibit C-1. Until such time as Escrow Agent shall receive an updated
Certificate, Escrow Agent shall be fully protected in relying without inquiry on
the current Certificate on file with Escrow Agent.

 

(b) The Escrow Agent may seek confirmation of disbursement instructions by
telephone call back to one of the authorized representatives set forth on each
Certificate, and the Escrow Agent may rely upon the confirmations of anyone
purporting to be the person(s) so designated. To ensure the accuracy of the
instruction it receives, the Escrow Agent may record such call back. If the
Escrow Agent is unable to verify the instruction, or is not satisfied in its
sole discretion with the verification it receives, it will not execute the
instruction until all issues have been resolved to its satisfaction. The Company
and Sales Agent agree that the foregoing procedures constitute commercially
reasonable security procedures. Escrow Agent further agrees not to comply with
any direction or instruction (other than those contained herein or delivered in
accordance with this Agreement) from any party inconsistent with the foregoing.

 



Exhibit C - 3

 

 

(c) The Escrow Agent may act relative hereto in reliance upon advice of counsel
in reference to any matter connected herewith. The Escrow Agent shall not be
liable for any mistake of fact or error of judgment or law, or for any acts or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(d) The Sales Agent and the Company agree to indemnify and hold the Escrow Agent
harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent arising
out of or related, directly or indirectly, to this Escrow Agreement unless
caused by the Escrow Agent’s gross negligence or willful misconduct.

 

(e) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Funds until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Funds
to a court of competent jurisdiction.

 

(f) The Escrow Agent shall have no duty, responsibility or obligation to
interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.

 

4. Escrow Account Statements and Information. The Escrow Agent agrees to send to
the Company and/or the Sales Agent a copy of the Escrow Account periodic
statement, upon request in accordance with the Escrow Agent’s regular practices
for providing account statements to its non-escrow clients, and to also provide
the Company and/or Sales Agent, or their designee, upon request other deposit
account information, including Escrow Account balances, by telephone or by
computer communication, to the extent practicable. The Company and Sales Agent
agree to complete and sign all forms or agreements required by the Escrow Agent
for that purpose. The Company and Sales Agent each consents to the Escrow
Agent’s release of such Escrow Account information to any of the individuals
designated by Company or Sales Agent, which designation has been signed in
accordance with Section 3(a) by any of the persons on the Company and Sales
Agent’s respective Certificate.  Further, the Company and Sales Agent have an
option to receive e-mail notification of incoming and outgoing wire transfers.
If this e-mail notification service is requested and subsequently approved by
the Escrow Agent, the Company and/or Sales Agent agrees to provide a valid
e-mail address and other information necessary to set-up this service and sign
all forms and agreements required for such service. The Company and Sales Agent
each consents to the Escrow Agent’s release of wire transfer information to the
designated e-mail address(es). The Escrow Agent’s liability for failure to
comply with this section shall not exceed the cost of providing such
information.

 



Exhibit C - 4

 

 

5. Resignation and Termination of the Escrow Agent. The Escrow Agent may resign
at any time by giving thirty (30) days’ prior written notice of such resignation
to the Sales Agent and the Company. Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold as depository the
Escrow Funds that it receives until the end of such thirty (30)-day period. In
such event, the Escrow Agent shall not take any action, other than receiving and
depositing Subscribers checks and wire transfers in accordance with this
Agreement, until the Company has designated a banking corporation, trust
company, attorney or other person as successor. Upon receipt of such written
designation signed by Sales Agent and the Company, the Escrow Agent shall
promptly deliver the Escrow Funds to such successor and shall thereafter have no
further obligations hereunder. If such instructions are not received within
thirty (30) days following the effective date of such resignation, then the
Escrow Agent may (i) deposit the Escrow Funds held by it pursuant to this
Agreement with a clerk of a court of competent jurisdiction pending the
appointment of a successor; or (ii) return all funds remaining in the Escrow
Account to the Subscribers in the Offering, in the same manner as such funds
were received (and Company and Sales Agent agree to cooperate with Escrow Agent
in providing any information required to facilitate such a return of funds to
the Subscribers). In either case provided for in this section, the Escrow Agent
shall be relieved of all further obligations and released from all liability
thereafter arising with respect to the Escrow Funds.

 

6. Termination. The Company and Sales Agent may terminate the appointment of the
Escrow Agent hereunder upon written notice specifying the date upon which such
termination shall take effect, which date shall be at least thirty (30) days
from the date of such notice. In the event of such termination, the Company and
Sales Agent shall, within thirty (30) days of such notice, appoint a successor
escrow agent and the Escrow Agent shall, upon receipt of written instructions
signed by the Company and Sales Agent, turn over to such successor escrow agent
all of the Escrow Funds; provided, however, that if the Company and Sales Agent
fail to appoint a successor escrow agent within such thirty (30) day period,
such termination notice shall be null and void and the Escrow Agent shall
continue to be bound by all of the provisions hereof. Upon receipt of the Escrow
Funds, the successor escrow agent shall become the escrow agent hereunder and
shall be bound by all of the provisions hereof and Escrow Agent shall be
relieved of all further obligations and released from all liability thereafter
arising with respect to the Escrow Funds and under this Agreement.

 

7. Investment. All funds received by the Escrow Agent shall be held only in
non-interest bearing bank accounts at Escrow Agent.

 

8. Compensation. The Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to a fee of $4,000.00, which fee shall be paid by the
Company upon the signing of this Agreement. In addition, the Company shall be
obligated to reimburse Escrow Agent for all fees, costs and expenses incurred or
that become due in connection with this Agreement or the Escrow Account,
including reasonable attorneys’ fees. Neither the modification, cancellation,
termination or rescission of this Agreement nor the resignation or termination
of the Escrow Agent shall affect the right of the Escrow Agent to retain the
amount of any fee which has been paid, or to be reimbursed or paid any amount
which has been incurred or becomes due, prior to the effective date of any such
modification, cancellation, termination, resignation or rescission. To the
extent the Escrow Agent has incurred any such expenses, or any such fee becomes
due, prior to any closing, the Escrow Agent shall advise the Company and the
Company shall direct all such amounts to be paid directly at any such closing.
The Escrow Agent shall be entitled to a fee of $1,000 in the event the Agreement
is amended for any reason in accordance with Section 10(d).

 



Exhibit C - 5

 

 

9. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail), by nationally recognized overnight courier service or by prepaid
registered or certified mail, return receipt requested, to the addresses set
forth below:

 

If to Sales Agent:

National Securities Corporation

200 Vesey Street, 25th Floor

New York, NY 10281

Attention: Jonathan C. Rich, EVP - Head of Investment Banking

Fax: 212-380-2828

 

If to the Company:

Ondas Holdings Inc.

165 Gibraltar Court

Sunnyvale, CA 94089

Attention: Eric A. Brock, Chairman and Chief Executive Officer

 

If to Escrow Agent:

261 Madison Avenue

New York, New York 10016

Attention: Cliff Broder, Group Director & Senior Vice President

Fax: (646) 758-8413

 

10. General.

 

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law
principles, and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York. Each party hereto
irrevocably waives any objection on the grounds of venue, forum non-conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any manner permitted by applicable law and consents to the jurisdiction of
said courts. EACH OF THE PARTIES HERETO HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 



Exhibit C - 6

 

 

(b) This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.

 

(c) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.

 

(d) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.

 

(e) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.

 

(f) This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.

 

11. Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party.

 

12. No Third-Party Beneficiaries.  This Agreement is solely for the benefit of
the parties and their respective successors and permitted assigns, and no other
person has any right, benefit, priority, or interest under or because of the
existence of this Agreement.

 



Exhibit C - 7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

ONDAS HOLDINGS INC.         By:       Name: Eric A. Brock     Title: Chairman
and Chief Executive Officer         NATIONAL SECURITIES CORPORATION         By:
      Name: Jonathan Rich     Title: EVP, Head of Investment Banking            
  SIGNATURE BANK         By:       Name:     Title:         By:       Name:    
Title:  

 



Exhibit C - 8

 

 

Schedule I

 

OFFERING DOCUMENTS

 



Exhibit C - 9

 

 

Exhibit A

 

EXTENSION NOTICE

 

Date:

 

Signature Bank

261 Madison Avenue

New York, New York 10016

Attention: [Cliff Broder, Group Director & Senior Vice President]

 

Dear [Mr. Broder]:

 

In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated as of August 7, 2020 (the “Escrow Agreement”), by and between Ondas
Holdings Inc. (the “Company”), National Securities Corporation (the “Sales
Agent”), and Signature Bank (the “Escrow Agent”), the Company and Sales Agent
hereby notifies the Escrow Agent that the Termination Date has been extended to
__________ __, 2020, the Final Termination Date.

 

Very truly yours,

 

ONDAS HOLDINGS INC.         By:     Name:  Eric A. Brock   Title: Chairman and
Chief Executive Officer         NATIONAL SECURITIES CORPORATION         By:    
Name: Jonathan C. Rich   Title: EVP, Head of Investment Banking  

 



Exhibit C - 10

 

 

Exhibit B

 

FORM OF ESCROW RELEASE NOTICE

 

Date:

 

Signature Bank

261 Madison Avenue

New York, New York 10016

Attention: [Cliff Broder, Group Director & Senior Vice President]

 

Dear [Mr. Broder]:

 

In accordance with the terms of Section 2(c) of an Escrow Deposit Agreement
dated as of August 7, 2020 (the “Escrow Agreement”), by and between Ondas
Holdings Inc. (the “Company”), National Securities Corporation (the “Sales
Agent”), and Signature Bank (the “Escrow Agent”), the Company and Sales Agent
hereby notify the Escrow Agent that the ________ closing will be held on
___________ for gross proceeds of $_________.

 

PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):

 

 Ondas Holdings Inc: $     National Securities Corporation: $

 

Very truly yours,

 



ONDAS HOLDINGS INC.         By:     Name:  Eric A. Brock   Title: Chairman and
Chief Executive Officer         NATIONAL SECURITIES CORPORATION         By:    
Name: Jonathan C. Rich   Title: EVP, Head of Investment Banking  

 



Exhibit C - 11

 

 

EXHIBIT C

 

CERTIFICATE OF AUTHORIZED REPRESENTATIVES – COMPANY

 

 

Name  Signature  Initiate  (Y/N)  Callback
(Y/N)  Phone No.  Alt. Phone No. Eric A Brock   ______________   Y   Y   
Stewart Kantor      Y   Y      

 

 





 

 

STANDING WIRE INSTRUCTIONS FOR COMPANY

 

In accordance with Section 3(a) of the Agreement disbursements to Company by
wire transfer must be sent in accordance with the following wire instructions:

 

Bank Name:                     Wells Fargo Bank N.A.

Bank Address:

ABA Number:

Account Number:

Account Name:

 



Exhibit C - 12

 

 

EXHIBIT C-1

 

CERTIFICATE OF AUTHORIZED REPRESENTATIVES – SALES AGENT

 

Name  Signature  Initiate  (Y/N)  Callback
(Y/N)  Phone No.  Alt. Phone No.
______________ 

 

______________

 

 

______

 



_______

 

 

________________

 

________________


______________ 

 

______________

 

 

______

 



_______

 

 

________________

 

________________


______________ 

 

______________

 

 

______

 



_______

 

 

________________

 

________________


______________ 

 

______________

 

 

______

 



_______

 

 

________________

 

________________

                                                  

 



 

 

STANDING WIRE INSTRUCTIONS FOR SALES AGENT

 

In accordance with Section 3(a) of the Agreement disbursements to Sales Agent by
wire transfer must be sent in accordance with the following wire instructions:

 

Bank Name: [_________]

Bank Address: [_________]

ABA Number: [_________]

Account Number: [_________]

Account Name: [_________]

    



Exhibit C - 13

 

 

Schedule 4.3

 

Wire Instructions

 

Wire transfer to Signature Bank, 261 Madison Avenue, New York, NY 10016, ABA No.
for credit to Signature Bank, as Escrow Agent for Ondas Holdings Inc., Account
No. , in each case, with the name and address of the individual or entity making
payment

  

Schedule 4.3 - 1

 

 



Schedule 6.1

 

Subsidiaries

  

Ondas Networks Inc., a Delaware corporation

 



Schedule 6.1- 1

 

 

Schedule 6.3

 

Capitalization

 

The Company is authorized to issue 360,000,000 shares of capital stock,
350,000,000 of which are designated common stock, par value $0.0001, and
10,000,000 shares of which are designated preferred stock, par value $0.0001 per
share.

 

As of June 30, 2020, 59,268,085 shares of Common Stock are issued and
outstanding and no shares of Preferred Stock are issued and outstanding. Before
closing, the Company’s Board of Directors will designate up to 2,500,000 shares
of Series A Convertible Preferred Stock substantially in accordance with the
terms set forth in the Agreement.

  

Schedule 6.3- 1

 

 

Schedule 6.38

 

Related-Party Transactions

 

Certain officers and directors of the Company may participate in this offering
on the same terms as other Buyers in this offering.

 

Schedule 6.38- 1

 

 

Schedule 6.45

 

Brokers

  

National Securities Corporation (“National”) has agreed to act as a
non-exclusive selling agent for the Company and will receive 8.0% of the
aggregate dollar amount of Shares purchased by Buyers identified by National.

 

 

 

 

Schedule 6.45- 1



 

